UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) /X/ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED MARCH 31, 2010 OR // TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 001-31706 PMA Capital Corporation (Exact name of registrant as specified in its charter) Pennsylvania 23-2217932 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 380 Sentry Parkway Blue Bell, Pennsylvania (Address of principal executive offices) (Zip Code) (610) 397-5298 (Registrant’s telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES /X/ NO // Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES // NO // Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer // Accelerated filer /X/ Non-accelerated filer // (Do not check if a smaller reporting company) Smaller reporting company // Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES // NO /X/ There were 32,252,951 shares outstanding of the registrant’s Class A Common Stock, $5 par value per share, as of the close of business on April 30, 2010. INDEX Page Part I. Financial Information Item 1. Financial Statements. Condensed Consolidated Balance Sheets as of March 31, 2010 and December 31, 2009 (unaudited) 1 Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 (unaudited) 2 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) 3 Condensed Consolidated Statements of Comprehensive Income for the three months ended March 31, 2010 and 2009 (unaudited) 4 Notes to the Unaudited Condensed Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk. 25 Item 4. Controls and Procedures. 25 Part II. Other Information Item 1A. Risk Factors. 25 Item 6. Exhibits. 25 Signatures 26 Exhibit Index 27 Part I. Financial Information Item 1. Financial Statements. PMA Capital Corporation Condensed Consolidated Balance Sheets (Unaudited) As of As of March 31, December 31, (in thousands, except share data) Assets: Investments: Fixed maturities available for sale, at fair value (amortized cost: 2010 - $776,739; 2009 - $779,154) $ $ Short-term investments Other investments (cost: 2010 - $27,722; 2009 - $27,363) Total investments Cash Accrued investment income Premiums receivable (net of valuation allowance: 2010 - $7,495; 2009 - $7,427) Reinsurance receivables (net of valuation allowance: 2010 - $4,719; 2009 - $4,719) Prepaid reinsurance premiums Deferred income taxes, net Deferred acquisition costs Funds held by reinsureds Intangible assets Other assets Total assets $ $ Liabilities: Unpaid losses and loss adjustment expenses $ $ Unearned premiums Long-term debt Accounts payable, accrued expenses and other liabilities Reinsurance funds held and balances payable Dividends to policyholders Total liabilities Commitments and contingencies (Note 7) Shareholders' Equity: Class A Common Stock, $5 par value, 60,000,000 shares authorized (2010 - 34,217,945 shares issued and 32,251,120 outstanding; 2009 - 34,217,945 shares issued and 32,251,120 outstanding) Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, at cost (2010 -1,966,825 shares; 2009 - 1,966,825 shares) ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 1 PMA Capital Corporation Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, (in thousands, except per share data) Revenues: Net premiums written $ $ Change in net unearned premiums ) ) Net premiums earned Claims service revenues Commission income Net investment income Net realized investment gains Other revenues Total revenues Losses and Expenses: Losses and loss adjustment expenses Acquisition expenses Operating expenses Dividends to policyholders Interest expense Total losses and expenses Income from continuing operations before income taxes Income tax expense: Current Deferred Total Income from continuing operations Loss from discontinued operations, net of tax - ) Net income $ $ Income per share: Basic: Continuing Operations $ $ Discontinued Operations - - $ $ Diluted: Continuing Operations $ $ Discontinued Operations - - $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 2 PMA Capital Corporation Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, (in thousands) Cash flows from operating activities: Net income $ $ Less: Loss from discontinued operations - ) Income from continuing operations, net of tax Adjustments to reconcile income from continuing operations to net cash flows provided by (used in) operating activities: Deferred income tax expense Net realized investment gains ) ) Stock-based compensation 65 Depreciation and amortization Change in: Premiums receivable and unearned premiums, net ) Dividends to policyholders ) Reinsurance receivables ) ) Prepaid reinsurance premiums ) ) Unpaid losses and loss adjustment expenses Funds held by reinsureds ) ) Reinsurance funds held and balances payable Accrued investment income ) 13 Deferred acquisition costs ) ) Accounts payable, accrued expenses and other liabilities ) ) Other, net Discontinued operations - ) Net cash flows provided by (used in) operating activities ) Cash flows from investing activities: Fixed maturities available for sale: Purchases ) ) Maturities and calls Sales Net sales (purchases) of short-term investments ) Net purchases of other investments ) ) Other, net ) ) Discontinued operations - Net cash flows provided by (used in) investing activities ) Cash flows from financing activities: Repayments of debt ) - Shares purchased under stock-based compensation plans - ) Other payments to discontinued operations - ) Discontinued operations - Net cash flows used in financing activities ) ) Net increase (decrease) in cash ) Cash - beginning of year Cash - end of period (a) $ $ Supplementary cash flow information (all continuing operations): Interest paid $ $ Income tax refunded $ $ - (a) Includes cash from discontinued operations of $85 as of March 31, 2009. See accompanying notes to the unaudited condensed consolidated financial statements. 3 PMA Capital Corporation Condensed Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended March 31, (in thousands) Net income $ $ Other comprehensive income (loss), net of tax: Unrealized gains (losses) on securities: Holding gains (losses) arising during the period Less:reclassification adjustment for gains included in net income, net of tax expense: 2010 - $149; 2009 - $262 Total unrealized gains (losses) on securities Net periodic benefit cost, net of tax expense: 2010 - $75; 2009 - $95 Unrealized gains from derivative instruments as cash flow hedges, net of tax expense: 2010 - $25; 2009 - $26 46 49 Other comprehensive income (loss), net of tax Comprehensive income $ $ See accompanying notes to the unaudited condensed consolidated financial statements. 4 PMA Capital Corporation Notes to the Unaudited Condensed Consolidated Financial Statements 1. BUSINESS DESCRIPTION The accompanying condensed consolidated financial statements include the accounts of PMA Capital Corporation and its subsidiaries (collectively referred to as “PMA Capital” or the “Company”).PMA Capital Corporation is a holding company whose operating subsidiaries provide insurance and fee-based services.Insurance products are underwritten and marketed under the trade name The PMA Insurance Group.Fee-based services include third party administrator (“TPA”), managing general agent and program administrator services.The Company previously managed the run-off of its reinsurance and excess and surplus lines operations, which have been recorded as discontinued operations. The PMA Insurance Group — The PMA Insurance Group writes workers’ compensation and other commercial property and casualty lines of insurance, which are marketed primarily in the eastern part of the United States.The PMA Insurance Group primarily consists of the results of the Company’s principal insurance subsidiaries, which are commonly referred to as the “Pooled Companies” because they share results under an intercompany pooling arrangement.Approximately 90% of The PMA Insurance Group’s business is produced through independent agents and brokers. Fee-based Business — Fee-based Business consists of the results of PMA Management Corp., PMA Management Corp. of New England, Inc. and Midlands Management Corporation.PMA Management Corp. is a TPA that provides various claims administration, risk management, loss prevention and related services, primarily to self-insured clients under fee for service arrangements, as well as to insurance carriers on an unbundled basis.PMA Management Corp. of New England, Inc. is a Connecticut-based provider of risk management and TPA services.Midlands is an Oklahoma City-based managing general agent, program administrator and provider of TPA services. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A.Basis of Presentation – The condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X.It is management’s opinion that all adjustments, consisting of normal recurring adjustments, considered necessary for a fair presentation have been included. The preparation of consolidated financial statements in conformity with GAAP requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the period.Due to this and certain other factors, such as the seasonal nature of portions of the insurance business, as well as competitive and other market conditions, operating results for the three months ended March 31, 2010 are not necessarily indicative of the results to be expected for the full year. The information included in this Form 10-Q should be read in conjunction with the Company’s audited consolidated financial statements and footnotes included in its 2009 Annual Report on Form 10-K. B.Recent AccountingGuidance – In June 2009, the Financial Accounting Standards Board issued updatedguidance on “Consolidation," which requires additional disclosures about the transfer and derecognition of financial assets and eliminates the concept of qualifying special-purpose entities.This guidance was effective for fiscal years beginning after November 15, 2009.The 2010 adoption of this guidance did not have a material impact on the Company’s financial condition, results of operations or liquidity.As a result of adopting this guidance, the Company was required to consolidate the trusts related to its trust preferred debt which resulted in a decrease in other assets and debt of $1.9 million. 5 3. INVESTMENTS The cost or amortized cost and fair value of the Company’s investment portfolio were as follows: Included in Accumulated Other Comprehensive Loss Gross Unrealized Losses Cost or Gross Non-OTTI OTTI Amortized Unrealized Unrealized Unrealized Fair (dollar amounts in thousands) Cost Gains Losses Losses (1) Value March 31, 2010 Fixed maturities available for sale: U.S. Treasury securities and obligations of U.S. Government agencies $ $ $ $
